Appeal by the defendant from a resentence of the Supreme Court, Kings County (Firetog, J.), imposed December 4, 2009, pursuant to CPL 440.46, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty.
Ordered that the resentence is affirmed, without costs or disbursements.
We find no basis to disturb the resentence imposed (see CPL 440.46 [3]; People v Delgado, 80 NY2d 780, 783 [1992]; People v Thompson, 60 NY2d 513, 519 [1983]; People v Suitte, 90 AD2d 80, 85-86 [1982]).
The People’s remaining contention is unpreserved for appellate review. Angiolillo, J.P., Dickerson, Belen and Sgroi, JJ., concur.